Citation Nr: 0525747	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  00-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for bursitis of the 
left shoulder.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.  The 
Board previously considered this appeal in December 2004 and 
remanded the issues set forth on the title page of this 
decision for additional development.  All requested 
development was performed and this matter is now properly 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Arthritis was not incurred in or aggravated by active 
military service.

3.  Bursitis of the left shoulder was not incurred in or 
aggravated by active military service.

4.  The Board denied entitlement to service connection for a 
schizophrenic reaction in October 1954.  The veteran was 
notified of the Board's decision in November 1954.


5.  Evidence submitted and/or obtained since the Board's 
October 1954 decision denying entitlement to service 
connection for a schizophrenic reaction does not bear 
directly or substantially upon the issue at hand, is 
duplicative and/or cumulative, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Criteria for establishment of service connection for 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Criteria for establishment of service connection for 
bursitis of the left shoulder have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Evidence received since the Board denied entitlement to 
service connection for a schizophrenic reaction in October 
1954 is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

4.  The October 1954 Board decision denying entitlement to 
service connection for a schizophrenic reaction is final and 
the claim is not reopened.  38 U.S.C.A. §§ 1110, 7104 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, the initial AOJ decisions were made in April 
and October 2000, just prior to the enactment of the VCAA, 
and the VCAA notice was first given to the veteran in 
November 2001.  Fortunately, the Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board finds that the veteran is not prejudiced by 
receiving notice subsequent to the initial AOJ decisions 
because he was subsequently given proper notice and adequate 
time to respond, as discussed below.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in November 2001, 
June 2002, January 2004, and January 2005.  Because the 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 129 (2005).  In addition to the explicit 
VCAA notice, the veteran was advised in the rating decisions 
on appeal, the Statements of the Case, and the Supplemental 
Statements of the Case as to the specific reasons why his 
particular claims were being denied and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. Section 3.159(b)(1) in the January and April 2004 
Supplemental Statements of the Case.  Thus, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, and requesting medical 
opinions as to the etiology of his disabilities.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in June 
2002 and again in April 2004 that he did not have any 
additional evidence to substantiate his claims.  Furthermore, 
the veteran testified before the Board via video conferencing 
in October 2004.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

Service Connection

The veteran asserts that he developed bursitis of the left 
shoulder and arthritis of the shoulders and neck during his 
period of active service.  He testified before the Board that 
he was advised to get treatment for complaints of pain in his 
arm, shoulders and neck during service, but declined to do so 
because he was eager to return to his home.  Service medical 
records do not show treatment for complaints of arm, shoulder 
or neck pain and the veteran's December 1945 discharge 
examination report reveals that there were no defects of the 
musculoskeletal system at that time.

The veteran submitted a letter that he had written to his 
family in October 1945 that included comments on having a 
sore left arm and not being able to work.  The veteran's 
father and sister submitted statements that the veteran had 
complaints of left arm pain upon discharge from service.  The 
veteran's sister also reported that she took the veteran to a 
VA facility shortly after his discharge from service and an 
examining physician advised that the veteran did not need any 
type of surgical intervention to alleviate the pain in his 
upper extremity.  Unfortunately, there is no record of 
treatment for either arthritis or bursitis of the left 
shoulder shortly after discharge from service.

Post-service treatment records include complaints of pain in 
both upper extremities as well as the shoulders and neck.  
Current medical findings show that the veteran has severe 
arthritis in his spine and a history of bursitis of the left 
shoulder.  X-rays of the left shoulder performed in June 2004 
show osteoporosis with moderate degenerative changes and no 
evidence of fracture.

The veteran underwent VA examination in March 2004 and his 
entire claims folder was reviewed by the examiner.  The 
veteran was unable to describe any type of accident and/or 
injury during service that may have caused upper extremity, 
shoulder or neck pain.  There was no evidence of bursitis at 
the time of the examination, but the veteran did have a 
ruptured tendon in the left shoulder representative of a 
traumatic event.  Following a complete evaluation, the 
examiner opined that it was unlikely that either the 
veteran's arthritis or tendon tear were related to the 
veteran's active service in the 1940's.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for arthritis, which is 
deemed to be a chronic disease under 38 C.F.R. 
Section 3.309(a).  Service connection for chronic diseases 
may be granted under 38 C.F.R. Section 3.307(a)(3) if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in December 1945, the evidence must 
show that arthritis manifest to a degree of ten percent by 
December 1946 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Given the evidence as outlined above, the Board finds that 
there is no evidence of a chronic disability during the 
veteran's period of active service or within one year of his 
discharge of service.  The letter written by the veteran 
during service indicating that his left arm was sore 
certainly shows that he experienced pain during service and 
the letters from the veteran's father and sister corroborate 
the veteran's assertion that he experienced pain in the upper 
extremity; however, there is no evidence that the veteran's 
pain was anything more than an acute situation.  Assuming 
that the assertions of the veteran's sister that a physician 
examined the veteran shortly after discharge from service and 
determined that treatment was not required are accurate, this 
evidence too suggests that the veteran did not have a chronic 
disability at the time of discharge.

It is important to point out at this juncture that pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  With this in 
mind, the Board finds that the veteran was discharged from 
service without a diagnosed disability such as arthritis 
and/or bursitis, elected not to participate in treatment for 
many years subsequent to his discharge from service because 
he did not have a chronic disability, and is not currently 
found to have a chronic disability that began during service.  
As such, service connection for both arthritis and bursitis 
of the left shoulder is denied.

New and Material Evidence

In October 1954, the Board denied service connection for a 
schizophrenic reaction, finding that there was no evidence of 
such a disorder having its origin in service and that the 
diagnosed psychosis did not begin during the first year 
following the veteran's discharge from service.  The veteran 
was given notice of this decision in November 1954.  Because 
there was no appellate body to which the veteran could appeal 
that decision at the time of its being rendered, the Board's 
decision became final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.

The veteran now seeks to reopen his claim for entitlement to 
service connection for an acquired psychiatric disorder other 
than post-traumatic stress disorder.  Despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims filed prior to August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in October 1954.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

At the time of the Board's 1954 decision, the record included 
the veteran's service medical records showing that the 
veteran was under observation for nervousness in May 1944 
with no follow-up treatment and no finding of a psychiatric 
disorder upon discharge from service in December 1945; 
letters from the veteran's sister that she took the veteran 
to a VA medical facility approximately one month after 
discharge from service and was advised that he needed to 
rest; letters and affidavits from family and friends dated in 
1949 and 1953 with their recollections of the veteran's 
behavior being different prior to his period of service; an 
affidavit from the veteran's sister dated in March 1949 
reflecting that she recalled the veteran being nervous prior 
to service, but not acting bizarrely or strange like he did 
after service; letters from three fellow servicemen dated in 
1954 with their recollections of the veteran being nervous 
and odd during service; and, medical records beginning in 
1948 including an Axis I diagnosis of schizophrenic reaction 
and the finding of a strong predisposition due to inadequate 
personality and hereditary background.

Since the time of the 1954 decision, the veteran submitted 
additional statements from family and friends reflecting 
their recollections of the veteran having a different 
demeanor prior to his period of service and he personally 
gave testimony before the Board that he believed his 
psychiatric symptoms began during service.  An abundance of 
treatment records have been obtained showing continued 
treatment for complaints of nervousness and the diagnosis of 
a schizophrenic reaction.  The veteran has not, however, 
submitted any medical evidence supporting his contention that 
current psychiatric symptoms began during service or as a 
consequence of service.

Over the years, the veteran has presented for numerous VA 
examinations and an Axis I diagnosis of schizophrenic 
reaction in partial remission has been continued.  In June 
2004, a VA examiner reviewed the veteran's entire claims 
folder and opined that current symptoms were consistent with 
a diagnosis of a generalized anxiety disorder and that the 
historical evidence of record supported a finding that it 
began approximately three years following the veteran's 
discharge from service.  The examiner reported that there was 
no evidence of a current major psychotic disorder and that 
there was insufficient evidence of mental impairment either 
during the veteran's period of active service or immediately 
following his discharge from service.

In October 2004, the veteran submitted a statement from his 
sister including her recollection of the veteran being 
physically and emotionally exhausted upon his discharge from 
service and that another sister had taken him to see a 
medical professional shortly after service.  She stated that 
the veteran spent 1946 living with their parents and that he 
was first hospitalized in 1947.  Along with the sister's 
letter, the veteran submitted a copy of a March 1947 letter 
from VA authorizing treatment.

After a complete review of the evidence that is only 
summarized above, the Board finds that the evidence obtained 
since 1954 is certainly new as it was not previously before 
agency decision-makers, but it is not material because it 
does not provide a medical link to the veteran's period of 
active service which is the element of his claim that must be 
met in order to find in his favor.  As in Hodge, the new 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability, but it will not alter the prior final decision.

The Board points out that the recent VA medical opinion 
speaks directly to the issue of etiology, but it is 
cumulative in effect with other evidence already of record 
because it is not weighted in the veteran's favor.  
Additionally, the Board acknowledges that the statements of 
the veteran's family and friends suggest that the veteran did 
not have a psychiatric disability prior to service, but 
acquired one during service and certainly appeared to have 
one subsequent to service.  The newly submitted statements, 
however, mirror the statements previously considered by the 
Board and only show that laypersons reported a difference in 
behavior in the veteran subsequent to his first psychiatric 
hospitalization and shock therapy.  Although the statements 
include recollections of behavior being different promptly 
upon return from service, the statements were written after 
the veteran's current psychiatric disability manifest and he 
was hospitalized.  Even if they were made contemporaneous to 
the veteran's discharge from service, the statements cannot 
be deemed medical opinions as to the onset of a chronic 
disability as the Court has specifically stated that 
laypersons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
the lay statements, standing on their own, are insufficient 
upon which to establish a relationship between current 
disability and service.

The Board appreciates the veteran's service to this country 
and his efforts to submit evidence sufficient to reopen the 
previously denied claim.  The evidence, however, is not new 
and material and, as such, the previously denied claim cannot 
be reopened.  Thus, the claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
post-traumatic stress disorder remains denied.


ORDER

Service connection for arthritis is denied.

Service connection for bursitis of the left shoulder is 
denied.

New and material evidence having not been submitted, service 
connection for an acquired psychiatric disorder other than 
post-traumatic stress disorder remains denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


